Title: Enclosure E: [Net Amount of Duties on Imports and Tonnage], 2 December 1793
From: Hamilton, Alexander,Nourse, Joseph
To: Speaker of the House of Representatives




Abstract of the Net Amount of Duties on Imports and Tonnage, Which Have Accrued in the United States, During the First and Second Quarters of the Year 1793.


States.
1st Qr. ending 31st March, 1793. Dolls. Cents.
2d Qr. ending 30th June. Dolls. Cents.
Total amount. Dolls. Cents.


New-Hampshire

26,393.26
26,393.26


Massachusetts
7,823.52¾
340,621. 5¾
348,444,58½


Rhode-Island
1,665.52
67,078.93
68,744.45


Connecticut
26,394.47
70,507.84
96,902.31


Vermont





New-York
122,419.49
532,542.45
654,961.94


New-Jersey
924.31
1,879 4
2,803.35


Pennsylvania
157,523.93
586,000
743,523.93


Delaware
129. 7
2,319.71
2,448.78


Maryland
49,512.54¾
161,987.28¾
211,499.83½


Virginia
40,993.15
104,182.62½
145,175.77½


Kentucky





North Carolina
25,371.75¾
16,696.93
42,068.68¾


South-Carolina
91,040.54
106,547.64
197,588.18


Georgia
27,923.23
2,367.67
30,290.90



551,721.54¼
2,019,124.44
2,570,845.98¼


Deduct New Hampshire
1,893.42½




Vermont

82.33
1,975.75½


Net amount
549,828.11¾
2,019,042.11
2,568,870.22¾



Treasury Department, 2d December, 1793.
Alexander Hamilton, Secretary of the Treasury.
